Exhibit 12.1 CROWN CASTLE INTERNATIONAL CORP. COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES AND EARNINGS TO COMBINED FIXED CHARGES ANDDIVIDENDS ON PREFERRED STOCK AND LOSSES ON PURCHASES OF PREFERRED STOCK (DOLLARS IN THOUSANDS) Nine Months Ended Years Ended December31, September30, (unaudited) Computation of earnings: Income (loss) before income taxes $ ) $ ) Add: Fixed charges (as computed below) Subtract: Interest capitalized ) — — $ Computation of fixed charges and combined fixed charges and preferred stock dividends and losses on purchases of preferred stock: Interest expense Amortized premiums, discounts and capitalized expenses related to indebtedness Interest capitalized — — Interest component of operating lease expense Fixed charges Dividends on preferred stock and losses on purchases of preferred stock Combined fixed charges and dividends on preferred stock and losses on purchases of preferred stock $ Ratio of earnings to fixed charges — — (Deficiency) excess of earnings to cover fixed charges $ ) $ ) Ratio of earnings to combined fixed charges and dividends on preferred stock and losses on purchases of preferred stock — — (Deficiency) excess of earnings to cover fixed charges and preferred stock dividends and losses on purchases of preferred stock $ ) $ )
